AGREEMENT AND GENERAL RELEASE OF CLAIMS



                       This Agreement and General Release of Claims (the
"Agreement") is made this 27th day of November, 2006 between Pepco Holdings
Inc., including, unless the context clearly otherwise requires, its subsidiaries
and affiliates (together, "PHI" or the "Company") and William J. Sim ("Mr.
Sim").

                       WHEREAS, Mr. Sim entered into an Employment Agreement
with the Company as of August 1, 2002 for a three year period, which Employment
Agreement was automatically extended for an additional three year period (the
"Employment Agreement");

                       WHEREAS, the parties have agreed that if Mr. Sim were to
terminate his employment from the Company, such termination shall constitute a
termination other than for Cause under the Employment Agreement;

                       NOW, THEREFORE, in consideration of the mutual promises
set forth below, and intending to be legally bound, the parties hereto agree as
follows:

            1.       Mr. Sim shall terminate his employment with the Company on
December 31, 2006 and retire under the terms of the tax-qualified retirement
plan generally applicable to Pepco heritage employees, effective January 1,
2007. It is understood that this is an amicable separation, and any oral or
written communications made by Mr. Sim and PHI shall be consistent with an
amicable separation. During the period between the date of this Agreement and
the termination of Mr. Sim's employment, the Company shall continue to employ
Mr. Sim under the following terms and conditions:

 

           a.        Mr. Sim shall remain an officer of Pepco Holdings, Inc.;

 

           b.        The Company shall not reduce Mr. Sim' annual salary,
incentives, and benefits prior to his retirement;

 

           c.        For his part, Mr. Sim agrees to devote substantially all
his time and attention to the matters for which he is suited by training and
experience reasonably assigned to him by Thomas S. Shaw, PHI Executive Vice
President or other such executive as designated by the PHI Chief Executive
Officer; and



1

[image77.gif]

 

           d.        Mr. Sim shall also assist and support the Company in
transferring his responsibilities to one or more Company employees as designated
by the Company.

            2.       Provided that upon his termination from employment with PHI
as agreed herein, Mr. Sim immediately executes the General Release of Claims
substantially in the form attached hereto as Attachment A, without revocation,
the Company shall provide to Mr. Sim the following:

 

           a.  Mr. Sim shall receive the benefits to which he would have been
entitled under Sections 5 (a) and 5 (b) of the Employment Agreement if his
termination of employment were other than for Cause under the Employment
Agreement. Such payments provided for herein shall be made to Mr. Sim on January
31, 2007;

 

           b.  Mr. Sim shall also be provided the following benefits:

 

1)

For the 2006 taxable year, Mr. Sim shall be provided the services of a tax
preparer under the same terms and conditions as similarly situated executives
who remain in active employment with the Company;

 

2)

The Company shall transfer ownership to Mr. Sim of the Company vehicle he is
currently assigned and Mr. Sim agrees to pay any applicable tax on such
transfer;

 

            c.  In addition to the payments and other benefits described herein,
upon his termination, Mr. Sim shall receive any other benefits to which he is
entitled under any other applicable welfare, savings, and deferred compensation
plans, including benefits under the Retiree Medical Plan and the long-term and
annual incentive plans, and under any other plan in which he currently
participates, as would be available to any similarly situated terminated and
retired Company executives, all in accordance with the terms of the plans.

            3.       It is understood that the payments and benefits
specifically referred to in this Agreement are in lieu of and replace any other
payments or other benefits otherwise payable to Mr. Sim under any severance
program for which Mr. Sim may have been eligible, including any additional
payments under the Employment Agreement and such Employment Agreement is
superseded and will have no further force and effect, except that Section 5 (d)
of Mr. Sim's Employment Agreement shall apply to the provisions of this
Agreement relating to payments and benefits due to Mr. Sim and for that purpose
is incorporated herein.


2

[image77.gif]

            4.       Mr. Sim, on behalf of himself and his heirs, agents,
attorneys, and assigns, hereby releases and discharges forever all claims and
causes of action that have arisen or might have arisen at any time up to and
including the date of this Agreement (whether known or unknown, accrued or
contingent, liquidated or unliquidated) that he now has or may have against the
Company, and any or all of its current or former subsidiaries and/or affiliated
entities, and their officers, directors, employees, representatives, agents,
attorneys, successors and assigns, including, without any limitation on the
general nature of the foregoing release, any claims relating to his employment
with the Company; any claims arising under any federal, state, District of
Columbia, or local law relating to discrimination on account of race, color,
religion, sex, national origin, age, disability, marital status, or other
illegal basis; any claims for attorneys' fees; and any claims relating to his
employment with or retirement from the Company. Mr. Sim agrees not to sue, or
otherwise institute or cause to be instituted or in any way voluntarily
participate in or assist in the prosecution of (whether as an individual or
class representative) any complaints or charges against any persons or entities
released herein in any federal, state, District of Columbia, local, or other
court administrative agency or other forum concerning any claims released
herein, and Mr. Sim specifically represents that no such complaints or charges
by his are pending. Mr. Sim warrants that this is a general release and warrants
that there has been no assignment or transfer of any claims covered hereby.

            5.       With respect to the general release in Paragraph 4 hereof,
Mr. Sim agrees and understands that he is specifically releasing all claims
under the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et
seq. He further understands that he has at least twenty-one (21) days to
consider the release of such claims; that if he signs this Agreement, he may
revoke it within seven (7) days after signing; and that this Agreement shall not
be enforceable until the seven-day revocation period has expired without
revocation. He expressly agrees that, if he revokes this release during the
revocation period and has received any benefits during the revocation period,
all such benefits will be rescinded and, to the extent practicable, will be
returnable to the Company. Revocation can be made by delivering a written notice
of revocation to Thomas S. Shaw, Executive Vice President, Pepco Holdings, Inc.,
701 Ninth Street, N.W., Washington, D.C. 20068. For such revocation to be
effective, notice must be received no later than 5:00 p.m. on the seventh
calendar day after Mr. Sim signs this Agreement. If Mr. Sim revokes the
Agreement as set forth herein, Mr. Sim acknowledges that his employment shall
terminate and he shall not be reinstated.

            6.       Mr. Sim recognizes that PHI must maintain continued
harmonious relationships with the public and the business community. Mr. Sim
therefore agrees not to malign or otherwise make statements critical of PHI, its
successors, subsidiaries or affiliates, or their officers, directors, agents and
employees, to any person or entity.


3

[image77.gif]

Mr. Sim specifically agrees not to state or suggest to any person or entity that
PHI, its successors, subsidiaries or affiliates, or their officers, directors,
agents or employees, have not treated him in a fair and equitable manner.

            

7.       Except as otherwise provided herein, Mr. Sim will return any PHI
property and documents in his possession or control to PHI on or before his
retirement date. Following his retirement, Mr. Sim will not disclose to others
any confidential or proprietary information he received during his employment
concerning PHI.

            

8.       By making this Agreement, PHI does not admit any liability to Mr. Sim.

           

9.       This is the whole Agreement between Mr. Sim and the Company. Mr. Sim
and the Company acknowledge that they are not relying on any promises or oral or
written statements or representations other than those in this Agreement.

            

10.      Mr. Sim agrees to keep the terms, amount and fact of this Agreement
completely confidential, and that he will not disclose any information
concerning this Agreement, other than the fact that he has voluntarily retired
from his employment with the Company, to anyone other than his immediate family,
tax and/or other financial advisors and his lawyer(s), who will be bound by the
confidentiality clause, or as may be required by law or as agreed to by the
parties.

           

11.      Mr. Sim agrees that PHI's obligation to make any payments to him
pursuant to this Agreement is contingent upon Mr. Sim fulfilling his obligations
under this Agreement. The parties agree that any breach of the terms of this
Agreement shall entitle the aggrieved party to sue thereon in any court of
competent jurisdiction and upon proof of such breach to recover payments made
herein, other monetary damages, attorneys' fees and costs. The parties agree
that neither the waiver by any party of a breach of or a default under any of
the provisions of the Agreement, nor the failure of any party, on one or more
occasions, to enforce any of the provisions of the Agreement or to exercise any
right or privilege hereunder shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as a waiver of any
provisions, rights or privileges hereunder.

            

12.      Mr. Sim affirms that he has read this Agreement in its entirety, has
had a full and fair opportunity to consider and understand its terms, and has
been advised to consult with counsel of his choice at his expense. Mr. Sim
further acknowledges that he has, of his own free will, agreed to the terms
hereof.

           

13.      This Agreement may not be changed after its execution unless the
changes are made in writing and signed by both parties.



4

[image77.gif]

            14.      This Agreement shall be binding upon the parties and any
successors thereto.

            

15.      This Agreement shall be governed by and construed in accordance with
the laws of the District of Columbia.

          /s/ W. J. SIM                        
          William J. Sim

/s/ D. R. WRAASE                            


Dennis R. Wraase
Chairman of the Board, President and
Chief Executive Officer
Pepco Holdings, Inc.

          

Date:    11/27/06                   

Date:     11/28/06                              

ELECTION TO EXECUTE PRIOR TO EXPIRATION OF
TWENTY-ONE DAY CONSIDERATION PERIOD

                       

I, William J. Sim, understand that I have at least twenty-one (21) days within
which to consider and execute the foregoing Separation Agreement and General
Release of Claims. However, after having an opportunity to consult counsel, I
have freely and voluntarily elected to execute the Agreement before the
twenty-one (21) day period has expired.

      11/27/06              


Date

/s/ W. J. SIM                                      


William J. Sim



 

 

 

5

[image77.gif]

ATTACHMENT A

RELEASE OF CLAIMS

            I, William J. Sim, in consideration of the mutual promises set forth
in that certain Separation Agreement and General Release of Claims (the
"Agreement") executed by me and Pepco Holdings Inc. ("PHI" or the "Company") on
December 29, 2006, including the payments and benefits set forth in Paragraph 2,
thereof, and intending to be legally bound, hereby agree as follows:

            I, on behalf of myself and my heirs, agents, attorneys, and assigns
hereby release and discharge forever all claims and causes of action that have
arisen or might have arisen at any time up to and including the date of this
Release of Claims (whether known or unknown, accrued or contingent, liquidated
or unliquidated) that I now have or may have against the Company, and any or all
of its successors, current or former subsidiaries and/or affiliated entities and
their officers, directors, employees, representatives, agents, attorneys,
successors and assigns, including, without any limitation on the general nature
of the foregoing release, any claims relating to my employment with the Company
or any of its subsidiaries or successors; any claims arising under any federal,
state, District of Columbia, or local law relating to discrimination on account
of race, color, religion, sex, national origin, age, disability, marital status,
or other illegal basis; any claims for attorneys' fees; and any claims relating
to my employment with or retirement from the Company. I agree not to sue, or
otherwise institute or cause to be instituted or in any way voluntarily
participate in or assist in the prosecution of (whether as an individual or
class representative) any complaints or charges against any persons or entities
released herein in any federal, state, District of Columbia, local, or other
court administrative agency or other forum concerning any claims released
herein, and I specifically represent that no such complaints or charges by me
are pending. I warrant that this is a general release and warrant that there has
been no assignment or transfer of any claims covered hereby.

            With respect to the general release herein, I agree and understand
that I am specifically releasing all claims under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. I further understand that I
have at least twenty-one (21) days to consider the release of such claims; that
if I sign this Agreement, I may revoke it within seven (7) days after signing;
and that this Agreement shall not be enforceable until the seven-day revocation
period has expired without revocation. I expressly agree that, if I revoke this
release during the revocation period and have received any benefits during the
revocation period, all such benefits will be rescinded and, to the extent
practicable, will be returnable to Pepco Holdings, Inc., or its successor.
Revocation can be made by delivering a written notice of revocation to Thomas S.
Shaw, Executive Vice President,



6

[image77.gif]

Pepco Holdings, Inc., 701 Ninth Street, N.W., Washington, D.C. 20068. For such
revocation to be effective, notice must be received no later than 5:00 p.m. on
the seventh calendar day after I sign this Agreement. If I revoke the Agreement
as set forth herein, I acknowledge that my employment shall be terminated and
shall not be reinstated.

                       I affirm that I have read this Agreement in its entirety,
have had a full and fair opportunity to consider and understand its terms, and
have been advised to consult with counsel of my choice at my expense. I further
acknowledge that I have, of my own free will, agreed to the terms hereof.

        12/29/06                              


        Date

       /s/ W. J. SIM                        


William J. Sim

ELECTION TO EXECUTE PRIOR TO EXPIRATION OF
TWENTY-ONE DAY CONSIDERATION PERIOD

                      I, William J. Sim, understand that I have at least
twenty-one (21) days within which to consider and execute the foregoing Release
of Claims. However, after having an opportunity to consult counsel, I have
freely and voluntarily elected to execute the Release before the twenty-one (21)
day period has expired.

        12/29/06                              


        Date

       /s/ W. J. SIM                        


William J. Sim



7

[image77.gif]